Citation Nr: 1738983	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-22 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for right ankle tendonitis.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for depression, to include as due to the Veteran's service-connected disabilities.

4.  Entitlement to an initial disability evaluation in excess of 30 percent for right foot plantar fasciitis.

5.  Entitlement to an initial compensable disability evaluation for a left calf laceration.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to October 2008.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Since that time the appeal has been transferred to Louisville, Kentucky.  

The May 2009 rating decision also denied entitlement to service connection for a cervical spine disability and a right shoulder disability as well as a 10 percent disability evaluation based on multiple, non-compensable, service connected disabilities, under 38 C.F.R. § 3.324.  

The Veteran's submitted a notice of disagreement as to all of the claims considered on the May 2009 rating but these issues were not addressed in the June 2013 statement of the case.  In a rating decision issued on the same date as the statement of the case, however, service connection for a cervical spine and right shoulder disability was granted.  As the benefits sought were granted in full and no notice of disagreement with this decision was issued, those two issues are no longer before the Board.  

Regarding the issue of entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324, in the June 2013 rating decision, the RO granted a 30 percent disability rating for plantar fasciitis, and 20 percent disability ratings for the Veteran's cervical spine and right shoulder disorders.  These ratings were granted effective October 15, 2008, the day after the Veteran's last day of service.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability was awarded, as in the June 2013 rating here, the Veteran's claim for a 10 percent disability rating under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  

The Veteran testified at a September 2016 Travel Board hearing, a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicates that he received treatment for his claimed disabilities at VA medical centers in Van Nuys, Oakland and Los Angeles, California, and Oxnard Regional Medical Hospital.  Records of such treatment have not associated with the claims file and should be requested.  38 C.F.R. § 3.159.

Additionally, in an April 2012 VA examination, the VA examiner found that a right ankle condition was less likely than not due to service because there was no evidence in the medical records provided that the Veteran was assessed for a right ankle condition in service.  The examiner also found no evidence of a foreign body in the foot.  

Service treatment records include a May 2008 record of the Veteran's complaints of pain in the ankles and a September 2008 x-ray report demonstrating a metallic density foreign object in the soft tissues over the plantar aspect of the first cuneiform tarsal bone and question of a bony density distal to the tip of the lateral malleolus which could be the result of an old trauma.  Thus, the VA examiner relied upon erroneous findings and a new examination is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that an adequate examination requires the examiner providing the report or opinion to be fully cognizant of the claimant's past medical history).  

Further, service treatment records note complaints of and treatment for depressed mood and the Veteran contends he has depression due to the pain caused by service-connected disabilities.  The evidence indicates that depression may be related to service or to service-connected disabilities, thus a VA examination is warranted.  

Of note, the Veteran is shown to have missed previously scheduled examinations.  During his September 2016 hearing, the Veteran testified that he was a truck driver and did not currently have a present permanent address.  As such, the Veteran's attorney has requested that he be the contact point for the Veteran regarding examinations and the Veteran has requested 10 days advance notice of any scheduled examination via email, fax or phone.  In scheduling new examinations, the RO is asked to take note of the Veteran's limitations and to make any and all adequate accommodations to include contacting his representative to ensure that the Veteran is notified of his scheduled examinations with time to make himself available for the examinations.  

Finally, at his September 2016 hearing, the Veteran indicated that his plantar fasciitis and left calf laceration were more severe than reflected by the currently assigned evaluations and that they are increasing in severity.  As such, and given that it has been over five years since the Veteran's last VA examination, new examinations are in order to determine the severity and impact of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received relevant treatment and that he complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records.  Obtain any and all VA medical center records not currently associated with the claims file.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2.  After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examinations in regard to entitlement to service connection for right ankle tendonitis, a right foot disorder, and depression with the appropriate clinicians.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The clinicians are requested to furnish the following opinions:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the right ankle tendonitis is related to the Veteran's military service.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any identified right foot disorder other than plantar fasciitis, is related to his military service.

c)  Identify all psychiatric disorders.  Address whether any previous psychiatric diagnoses have resolved during the appeal period.

d)  Provide an opinion as to whether any psychiatric disorder diagnosed is at least as likely as not (at least a 50 percent probability) related to service.

e)  Provide an opinion as to whether any psychiatric disorder diagnosed, is at least as likely as not (at least a 50 percent probability) caused or aggravated by a service-connected disability, to include service-connected plantar fasciitis and a left calf laceration.

Any opinion should include a complete rationale.

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the following:

a)  Determine the nature and severity of the Veteran's service-connected plantar fasciitis of the right foot.

b)  Determine the nature and severity of the Veteran's service-connected left calf laceration.

The examiner is asked to specifically discuss impairments caused by his service-connected right foot plantar fasciitis and left calf laceration, and to distinguish his functional impairments due to these symptoms from those due to non-service connected disabilities.

Conduct all testing and evaluation needed to make these determinations, including a physical examination.  The examiner should identify and completely describe all current symptomatology.

4.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




